Title: To Thomas Jefferson from Enoch Edwards, 9 March 1797
From: Edwards, Enoch
To: Jefferson, Thomas


                    
                        Dear Sir
                        9 March 97.
                    
                    The best Receipt for the Sausage—is to send you one which I wish you to take home and try. In the Autumn at the time you kill Hogs— take all the Skin off of the leaf Lard—and in every one wrap up as much sausage Meat—as will Make about the size and Shape of a neats Tongue (which can be done by a little Practice)—it requires no sewing—just slap it over while wet and it will stick. Mrs: Edwards says the seasoning of the meat should be a little higher than that made for immediate Use and She always adds a small Quantity of Cloves to it.
                    She wishes She had a handsomer and larger One to send to You, but her’s are in the County. All except this small One—which looks more like a calfs Tongue than that of a Beef.
                    I send it with the string round it—and a stick passed thro’ the top to shew our mode of hanging them up to dry.
                    Every Hog that is killed—instead of the Skin of the leaf lard being thrown away—as is common with the Cracklings, they will each make two of those sausage Tongues, which keeps the year round.
                    I will have the honor to call tomorrow and inclose those Papers to Genl: Washington—and have them unsealed for your perusal on the Way and to wish you an agreable Journey home. With great Respect I am your obedt st.
                    
                        Eno; Edwards
                    
                